                          UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:16-CV-00861-GCM

   ROBERT C. BARCHIESI, and LEJLA                    )
   HADZIC, Individually and in a                     )
   representative capacity on behalf of a class      )
   of all persons similarly situated,                )
                                                     )
                           Plaintiffs,               )
   vs.                                               )
                                                     )
   CHARLOTTE SCHOOL OF LAW, LLC                      )
   and INFILAW CORPORATION, et al.,                  )
                                                     )
                           Defendants.               )
                                                     )

           ORDER GRANTING DEFENDANTS’ MOTION TO FILE A SINGLE
         BRIEF SUPPORTING FINAL APPROVAL OF THE SETTLEMENT AND
                OPPOSING THE OBJECTIONS TO FINAL APPROVAL

         Upon consideration of Defendants’ Motion to File a Single Brief Supporting Final

Approval of the Settlement and Opposing the Objections to Final Approval, it is, this 14th day of

December, 2018, hereby:

         ORDERED that the Motion be, and hereby is, granted in its entirety; and further

         ORDERED that Defendants may file a single brief, with a maximum length of 38 pages

(not including caption, signature blocks and certificates), which (a) responds to the objections

submitted by class members to final approval of the class action settlement and/or certification of

the settlement class, including the two separate briefs filed on behalf of various subsets of objectors

(Dkt. 168, 177); and (b) addresses the reasons supporting final approval of the settlement and

certification of the settlement class.
                                         Signed: December 14, 2018
